8
° ?
VRECEIVED & FILED <,

ecist

. CLERK'S CrFive =
IN THE UNITED STATES DISTRICT COURT * OCT -3 019
FOR THE DISTRICT OF PUERTO RICO
Pv. a
RICT CCURT
ee DIS OUAN, Pa io
UNITED STATES OF AMERICA, =

so
a %se73°
Plaintiff,

CRIMINAL No. 19] C@S (scc)

¥.

SEALED,
Defendant.

 

MOTION TO SEAL

TO THE HONORABLE COURT:
COMES NOW, the United States of America, by and through its undersigned attorneys
and respectfully states and prays as follows:
1. The United States of America respectfully requests that the search warrant application
and related documents be kept secret and sealed until further order from this court.
WHEREFORE, the Government respectfully requests the instant motion be granted.
RESPECTFULLY SUBMITTED.
In San Juan, Puerto Rico this 3 day of September, 2019.

ROSA EMILIA RODRIGUEZ-VELEZ
United States A ey

 

Spe¢ial Assistant United States Attorney
U.S. Attorney’s Office

Torre Chardén, Suite 1201

# 350 Carlos Chardén Ave.

Hato Rey, PR 00918

Tel.: (787) 766-5656

Email: camille.garcia@usdoj.gov

Ca e sss Ud —G02602

anh flow leased fib fo OPO
